DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 47 is objected to because of the following informalities:  “a rotary valve” in line 4 should be --the rotary valve-- since proper antecedent basis was established in line 1.  Appropriate correction is required.
Claim 47 is objected to because of the following informalities:  “a drill bit” in line 12 should be --the drill bit-- since proper antecedent basis was established in line 1.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities:  “a rotary valve” in line 3 should be --the rotary valve-- since proper antecedent basis was established in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-44, 49 and 55-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 39, the phrase "optionally" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Examiner contends the limitations following the word “optionally” are not required and is considered a choice.  See MPEP § 2173.05(d).
Regarding claim 41, the phrase "optionally" in lines 10, 11 and 14 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Examiner contends the limitations following the word “optionally” are not required and is considered a choice.  See MPEP § 2173.05(d).
Regarding claim 44, the phrase "optionally" in lines 3 and 8 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Examiner contends the limitations following the word “optionally” are not required and is considered a choice.  See MPEP § 2173.05(d).
Regarding claims 45-46 and 49, the phrase "optionally" in line 4 or 5 respectfully, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Examiner contends the limitations following the word “optionally” are not required and is considered a choice.  See MPEP § 2173.05(d).
Regarding claim 55, the phrase "optionally" in lines 5 and 8 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. Examiner contends the limitations following the word “optionally” are not required and is considered a choice.  See MPEP § 2173.05(d).
Regarding claim 56, the phrase "optionally" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38, 39, 45-48, 50 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. EP 1,247,787 (Hughes).
Regarding claim 38, Hughes discloses a rotary valve (32) comprising: a valve housing (52); a manifold (unnumbered element containing passage illustrated in Fig. 3) mounted to the valve housing; a rotary actuator (48) rotatably mounted within the valve housing, with the rotary actuator having a first engagement surface (54); a valve seat (50) that is coupled to the manifold, the valve seat having a second engagement surface (56) that sealingly engages the first engagement surface, wherein an engagement force (engagement force created by load spring 40) is applied to the rotary actuator to maintain the engagement between the first and second engagement surfaces (Par. [0018, 0021-0023]). (Par. [0016-0023]; Figs. 1-5).
Regarding claim 39, Hughes discloses the engagement force is created by at least one of a first biasing device (40), a second biasing device, and a pressure differential across the rotary actuator (Par. [0018]; Fig. 3); and optionally wherein the manifold includes multiple flow paths (each actuator has a corresponding passage; Par. [0016]), wherein the valve seat (50) further comprises ports (58) that are in fluid communication with respective ones of the flow paths in the manifold, and wherein the rotary actuator further comprises a gap (illustrated in Fig. 5) that (Par. [0020]; Figs. 4-5).
Regarding claim 45, Hughes discloses an end of the rotary actuator includes the first engagement surface (54), wherein the end is made from a silicon carbide diamond (ScD) composite (Par. [0028]), and wherein the engagement force maintains engagement between the first and second engagement surfaces during one or more impacts to the rotary valve (Par. [0021-0023]); and optionally wherein damage to either one of the first and second engagement surfaces is prevented when contact is maintained between the first and second engagement surfaces. (Par. [0021-0023]).
Regarding claim 46, Hughes discloses the valve seat (50) is made from a silicon carbide diamond (ScD) composite (Par. [0028]), and wherein the engagement force maintains contact between the first and second engagement surfaces during one or more impacts to the rotary valve; and optionally wherein damage to either one of the first and second engagement surfaces is prevented when contact is maintained between the first and second engagement surfaces. (Par. [0021-0023]).
Regarding claim 47, Hughes discloses a system for steering a drill bit (14) with a rotary valve (32), the system comprising: a downhole tool (16) interconnected in a drill string (12), the downhole tool comprising; multiple extendable pads (illustrated in Fig. 2 connected to actuators 28) that are activated by respective actuators (28), and a rotary valve (32) that selectively activates the actuators (selectively activates the actuators; Par. [0032]), the rotary valve comprising; a valve housing (52), a manifold (unnumbered element containing passage illustrated in Fig. 3), a rotary actuator (48) with a first engagement surface (54), a valve seat (50) with a second engagement surface (56), and an engagement force (engagement force created by load spring 40) applied to the rotary actuator, wherein the engagement force maintains engagement between the first and second engagement surfaces (Par. [018, 021-023]); and a drill bit (14) interconnected at an end of the drill string, wherein the drill bit is steered due to selective extension and retraction of the extendable pads that is controlled by the rotary valve (Par. [0016]). (Par. [0016-0023]; Figs. 1-5).
Regarding claim 48, Hughes discloses least one of the valve seat (50) and at least a portion of the rotary actuator (48) are made from a silicon carbide diamond (ScD) composite. (Par. [0028]).
Regarding claim 50, Hughes discloses the engagement force is at least partially created by at least one of a first biasing device (40), a second biasing device, and a pressure differential across the rotary actuator. (Par. [0018]; Fig. 3).
Regarding claim 54, Hughes discloses a method of maintaining engagement between surfaces in a rotary valve (32), the method comprising: assembling a rotary valve in a downhole tool (16), the rotary valve comprising, a valve housing (52), a manifold (unnumbered element containing passage illustrated in Fig. 3), a rotary actuator (48) with a first engagement surface (54), and a valve seat (50) with a second engagement surface (56); and applying an engagement force (engagement force created by load spring 40) to the rotary actuator, thereby maintaining engagement between the first and second engagement surfaces (Par. [0018, 0021-0023]). (Par. [0016-0023]; Figs. 1-5).
Allowable Subject Matter
Claims 51-53 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 40-44, 49 and 55-56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676